DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 4/22/2022 is acknowledged.
Claims 9-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Claims 1-8 as filed on 1/22/2019 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the liquid” (claim 8, line 3) in the method of claim 1 that recites a liquid medium, a first liquid and a second liquid. Thus, it is unclear what is “the liquid”  which is provided through “an opening for an entrance”. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the other liquid” (claim 8, line 6) in the method of claim 1 the recite a first liquid and a second liquid, wherein there is no any “other” liquid. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0106348 (Nishino et al) and WO 2010/056853 (Vellutato).
The cited document US 2014/0106348 (Nishino et al) teaches a method for producing a liquid medium composition, wherein the method comprises step of mixing 2 liquids (entire document including page 27, examples 17-18) that are: 
1) a first liquid containing a particular compound such as deacylated gellan gum that is a polymer with anionic functional group (0106), and capable of forming a structure by linking via a divalent metal cation (0016), which structure being capable of suspending a cell or a tissue (last line of par. 0109), and 
2) a second liquid containing a linking substance which is a divalent cation (0125). 
In the method of US 2014/0106348 (Nishino et al) the concentration of the deacylated gellan gum in the liquid medium composition is 0.02% (see par. 0221) or 0.1% (w/v) to 1.0% (w/v); for example: see par. 0151. In the method of US 2014/0106348 (Nishino et al) the second liquid can be a culture medium with divalent ions (par. 0125). 
In the method of US 2014/0106348 (Nishino et al) the mixing step is not particularly limited;  and it is practiced by hand, pipetting, or with instrument such as magnetic stirrer, mechanical stirrer, homomixer, homogenizer (par. 0153). The cited document US 2014/0106348 (Nishino et al) does not describes the use of a mixing apparatus for mixing medium liquids by circulating the liquids with a help of peristaltic pump between a container and a tube that is placed as a pumping tube into the peristaltic pump. 
However, the prior art teaches the use of a mixing apparatus for mixing medium liquids. For example: see  fig. 1 of WO 2010/056853. The cited document discloses a mixing apparatus for mixing 2 liquids or two liquid substances (S1 and S2) by circulating or pumping the liquids with a help of peristaltic pump (item 40/42) between a container (item 30) and a tube (item T1) that is placed as a pumping tube into the peristaltic pump (item 40/42). The mixture circulates or recirculates in a loop (par. 0021) in order to generate a mixed substance from 2 substances (par. 0006).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice the mixing step in the method of US 2014/0106348 (Nishino et al) by using a mixing apparatus of WO 2010/056853 with a reasonable expectation in success to provide a mixed medium because US 2014/0106348 (Nishino et al) teaches that any kind of mixing instruments can be used for mixing solution of deacylated gellan gum with a solution comprising divalent ions and because the apparatus for mixing liquids by circulation with a help of peristaltic pump are known and have been used for mixing medium liquids as adequately demonstrated by WO 2010/056853.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 12, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653